                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

CONTINENTAL RESOURCES, INC., )
                             )
         Plaintiff,          )
                             )
v.                           )                     Case No. 20-cv-00200-PRW
                             )
WOLLA OILFIELD SERVICES LLC, )
                             )
         Defendant.          )

                                          ORDER

       Before the Court is Defendant’s “Motion to Dismiss Plaintiff’s Second Amended

Complaint” (Dkt. 28) (the “Motion to Dismiss”). For the reasons set forth below, the Court

DENIES Defendant’s Motion to Dismiss.

                                        Background

       When pumping oil and gas, solids can build up in the pipes, constricting or blocking

the flow. Hot oil service providers prevent and clear this buildup by circulating heated fluid

in the equipment. This dispute is between an oil and gas producer and a hot oil service

provider: Plaintiff, Continental Resources, Inc. (“Continental”), is the oil and gas producer

and Defendant, Wolla Oilfield Services LLC (“Wolla”), is the hot oil service provider.

       According to Continental’s Second Amended Complaint (Dkt. 25)—and bearing in

mind that Wolla contests Continental’s version of events—Continental and Wolla entered

into an agreement (the “Master Service Contract”) under which Wolla would provide hot

oil services at any hourly rate for Continental’s North Dakota wells. As part of that contract,




                                              1
Wolla agreed to submit its invoices through an online billing system, to comply with

applicable law, and to bill accurately and comprehensively for the work it performed.

       Continental alleges that a whistleblower in Wolla’s accounting department

contacted it to report systematic overbilling in connection with this arrangement. Wolla’s

upper management, the whistleblower explained, was training and incentivizing its hot oil

truck drivers to secretly overbill customers, including Continental.

       Continental conducted an audit to investigate. In the course of that audit, Wolla

repeatedly assured Continental that its bills were accurate. Continental concluded

otherwise. It found that Wolla employees were overbilling it for time worked, including

billing it for more than twenty-four hours of work in a single day by a single employee. It

also found that Wolla employees were shifting hours worked from one day to another to

give the appearance of compliance with a Department of Transportation regulation limiting

drivers to fourteen-hour workdays. Continental also determined that Wolla was

overcharging it for propane, which, it alleges, was to be billed at cost. In total, Continental

calculated overbilling of at least $2,400,000.00.

       Continental confirmed these suspicions with video surveillance. It even discovered

several instances of “ghost billing”—billing for time when no worker was present at any

point in the day.

       On March 4, 2020, Continental sued Wolla in this Court. Continental filed its

Second Amended Complaint (Dkt. 25) on August 25, 2020. In the Second Amended

Complaint, Continental asserts claims for breach of contract, actual fraud, constructive

fraud, and unjust enrichment, as well as a claim under the Oklahoma Consumer Protection

                                              2
Act. Wolla subsequently filed its “Motion to Dismiss Plaintiff’s Second Amended

Complaint” (Dkt. 28) pursuant to Federal Rule of Civil Procedure 12(b)(6), asking the

Court to dismiss each of these claims.

                                      Standard of Review

          In reviewing a Rule 12(b)(6) motion to dismiss, all well-pleaded allegations in the

complaint must be accepted as true and viewed “in the light most favorable to the

plaintiff.” 1 While a complaint need not recite “detailed factual allegations,” “a plaintiff’s

obligation to provide the grounds of [her] entitle[ment] to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” 2 The pleaded facts must establish that the claim is plausible. 3

          Fraud-based claims must also satisfy Rule 9(b)’s heightened pleading standard,

which requires “a party [to] state with particularity the circumstances constituting fraud.” 4

                                          Discussion

      1. The Breach of Contract Claim

          Wolla first argues that the breach of contract claim should be dismissed because the

Master Service Contract does not obligate it to perform any work. 5 Rather, the Master


1
 Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007) (quoting David v.
City & County of Denver, 101 F.3d 1344, 1352 (10th Cir. 1996)).
2
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks and
citations omitted) (alteration in original).
3
    Id.
4
    Fed. R. Civ. P. 9(b).
5
 See Def.’s Mot. to Dismiss (Dkt. 28) at 10 (“While the MSC generally governs the parties’
relationship, the MSC itself does not obligate Wolla to perform any specific services.”).

                                               3
Service Contract merely provides a framework for future agreements to provide hot oil

services, 6 which are to be separately agreed to at a later date in the form of a “Scope of

Work.” 7 And because Continental identifies no such “Scope of Work,” 8 it can allege no

breach. As for Continental’s allegations that Wolla agreed to charge it at “an hourly rate

for the hot oil services” and “at cost as a pass-through item” for propane, Wolla simply

responds that these allegations are conclusory and therefore insufficient.

         The Court does not agree with Wolla’s argument that Continental must identify a

“Scope of Work” in order to allege a breach. Specifics are not needed at this juncture. 9 It

is enough at this early stage that Continental plausibly alleges a contract, a breach of that

contract, and damages, 10 and Continental has done just that. It alleges that it entered into

an agreement with Wolla in contemplation of future hot oil services; that the provision of

those hot oil services was subject to various conditions; that the hot oil services were

rendered; that the conditions were not met; and that the failure to satisfy those conditions

resulted in damages.



6
 See id. (“Instead, MSC Section 1.1 provides that specific services will, from time to time,
be agreed to as ‘Scopes of Work’ . . . .”).
7
    See id.
8
  See id. at 11 (“Continental attached a copy of the MSC to its Second Amended Complaint
but makes no allegations regarding any Scope of Work executed pursuant to the terms of
the MSC.” (citation omitted)).
9
  See Twombly, 550 U.S. at 555 (stating that a complaint need not recite “detailed factual
allegations”).
10
   Digital Design Grp., Inc. v. Info. Builders, Inc., 2001 OK 21, ¶ 33, 24 P.3d 834, 843
(The elements of a breach of contract claim are: “1) formation of a contract; 2) breach of
the contract; and 3) damages as a direct result of the breach.” (footnote omitted)).

                                             4
          Even if Continental needed to allege a “Scope of Work,” such an agreement can be

inferred from the facts that are alleged. Continental alleges that it entered into the Master

Service Contract with Wolla in contemplation of future hot oil services and that Wolla

subsequently rendered those services. By Wolla’s own account, those services would only

have been rendered if Continental and Wolla agreed to a “Scope of Work.” As such, it can

be inferred that a “Scope of Work” exists.

          Wolla’s argument that Continental’s allegations pertaining to the agreement to bill

at “an hourly rate for the hot oil services” and “at cost as a pass-through item” for propane

are conclusory and therefore insufficient is also unpersuasive. These allegations are not

conclusory: they are specific, factual, cohere with the other factual allegations, and, as a

result, are more than enough to state a claim.

      2. The Claim Under the Oklahoma Consumer Protection Act

          Next, Wolla makes three arguments that Continental’s claim under the Oklahoma

Consumer Protection Act (the “OCPA”) 11 fails as a matter of law. First, it argues that the

OCPA does not cover service contracts, like the Master Service Contract. Second, for

related reasons, it posits that the OCPA is inapplicable because Continental is not a

“consumer,” as defined by and necessary under the statute. Finally, it argues that the OCPA

does not apply because the alleged prohibited acts occurred in North Dakota, not in

Oklahoma. The Court addresses these contentions in turn.




11
     Okla. Stat. tit. 15, § 751 et seq.

                                               5
                a. The Oklahoma Consumer Protection Act Applies to Services.

         As to this first argument, the Court concludes that the OCPA does not exclude

service contracts. Wolla draws on the following language from an Oklahoma Supreme

Court case to argue that only the end users of goods—and not the end users of services—

can be “consumers” for purposes of the OCPA: “the plain and ordinary meaning of

‘consumer’” is “one who consumes or uses economic goods.” 12 This interpretation

collapses upon consideration of the definition of “economic good,” the balance of the

quoted case, the text of the Oklahoma Consumer Protection Act, and an earlier decision of

the Oklahoma Supreme Court.

         First, the definition of an “economic good” explicitly includes services: an

economic good is “a product or service which can command a price when sold.” 13

         Second, language elsewhere in the quoted case (Lumber 2, Inc. v. Illinois Tool

Works, Inc.) 14 confirms that consumers of services are protected by the Oklahoma

Consumer Protection Act. In defining “consumer” in Lumber 2, the Oklahoma Supreme

Court resorted to the “plain and ordinary meaning” of the term. 15 It quoted three dictionary

definitions of “consumer” to that end. 16 The first of these, as discussed above, uses the term


12
  Def.’s Mot. to Dismiss (Dkt. 28) at 17 (quoting Lumber 2, Inc. v. Illinois Tool Works,
Inc., 2011 OK 74, ¶ 20, 261 P.3d 1143, 1149).
13
     Economic Good, Oxford Dictionary of English (3rd ed. 2010).
14
     Lumber 2, Inc. v. Illinois Tool Works, Inc., 2011 OK 74, 261 P.3d 1143.
15
  Id. ¶ 15, 261 P.3d at 1147 (stating that the lower court had “correctly considered the plain
and ordinary meaning of the term ‘consumer’ which we are required to do with an
undefined statutory term”).
16
     See id.

                                              6
“economic good,” which is understood to include services. And the remaining two

expressly include services:

         consumer. A person who buys goods or services for personal, family, or
         household use, with no intention of resale; a natural person who uses
         products for personal rather than business purposes. Black’s Law Dictionary,
         Ninth Edition (2009).

         consumer—1. One that consumes. 2. Economics. One who acquires goods
         or services; a buyer. The American Heritage Dictionary of the English
         Language, New College Edition (1980). 17

         Third, the plain text of the Oklahoma Consumer Protection Act clearly contemplates

application to services. For example, Okla. Stat. tit. 15, § 753(8), read in conjunction with

the definition set forth in Okla. Stat. tit. 15, § 752(2), prohibits advertising “any service”

with intent not to sell it as advertised. Likewise, Okla. Stat. tit. 15, § 753(15) prohibits

“[f]alsely stat[ing], knowingly or with reason to know, that services, replacements, or

repairs are needed.” To categorically exclude services despite this language would render

a wide swath of the statute nugatory, flying in the face of the well-established interpretive

canon requiring courts to give effect to every word of a statute if possible. 18

         Finally, the Oklahoma Supreme Court has tacitly acknowledged the applicability of

the OCPA to the service-contract context: in Patterson v. Beall, the Oklahoma Supreme




17
     Id. (emphasis added).
18
   See Hamilton v. Northfield Ins. Co., 2020 OK 28, ¶ 9, 473 P.3d 22, 26 (“A statute will
be given a construction, if possible, which renders every word operative, rather than one
which makes some words idle and meaningless. This interpretive principle applies to every
word, phrase, and clause of the statute. Moreover, when construing a statute, relevant
provisions must be considered together, where possible, to give force and effect to each.”
(cleaned up)).

                                              7
Court stated that it would “have no difficulty concluding” that a demand for payment for a

real estate appraisal (i.e., a service) that was neither requested nor performed “constituted

an unfair trade practice as that phrase is defined in the OCPA.” 19

         For these reasons, the Court finds that the Oklahoma Consumer Protection Act

covers services. 20

                b. Continental is a “Consumer” for Purposes of the Oklahoma Consumer
                   Protection Act.

         The Court also finds that Continental is a “consumer” with respect to the transaction

at issue. The OCPA confers a private cause of action upon “aggrieved consumers.” 21 While

the OCPA does not define “consumers,” the Oklahoma Supreme Court has since given that

term content. In Lumber 2, Inc. v. Illinois Tool Works, Inc., the Oklahoma Supreme Court,



19
     2000 OK 92, ¶ 35, 19 P.3d 839, 847.
20
   In Sooner Hot Oil & Well Servs., LLC v. Bison Clean Fuels, LLC, a different judge
disagreed, finding that “the Oklahoma Supreme Court has interpreted the [Oklahoma
Consumer Protection] Act to exclude those contracts which are ‘nothing more than service
contracts.’” No. CIV-14-0479-HE, 2014 WL 6455521, at *1 (W.D. Okla. Nov. 13, 2014)
(quoting James v. Tyson Foods, Inc., 2012 OK 21, ¶ 29, 292 P.3d 10, 18). He quoted James
v. Tyson Foods, Inc., 2012 OK 21, 292 P.3d 10, in support. In Tyson Foods, the plaintiffs
raised chickens owned by Tyson Foods, Inc., the defendant, (“Tyson”) on behalf of, and
with feed provided by, Tyson. Tyson argued that because “the growers purchased no goods
or services,” they “[were] not ‘consumers’” and therefore “[could not] seek the protection
of the [Oklahoma] Consumer Protection Act.” Id. ¶ 24 (emphasis added). The Oklahoma
Supreme Court “agree[d] with Tyson’s analysis of the law.” Id. In other words, the
plaintiffs in Tyson were not “consumers” for purposes of the OCPA because they only
provided a service. As discussed below, to be a “consumer” for purposes of the OCPA, a
person must be the end user of the goods or service in the transaction at issue. See supra
Section 2(b).
21
  Okla. Stat. tit. 15, § 761.1(A) (“The commission of any act or practice declared to be a
violation of the Consumer Protection Act shall render the violator liable to the aggrieved
consumer . . . .”).

                                               8
citing several dictionary definitions of “consumer” and “consume,” found that whether a

person is a “consumer” depends on their relation to a particular good or service. 22 If that

person is the end user of the good or service at issue, then that person is a “consumer” with

respect to that particular transaction. 23

         In this case, Continental procured the hot oil services at issue as part of its

production of gas and oil. In these circumstances, with a producer using a service as part

of its production process, the question of whether the producer is a “consumer” of that

service could be close: there is some argument to be made that when a producer uses a

service as part of its production process, the end consumer of the product is also the end

user of the service that went into making it. But this situation is far from a direct resale of

services. 24 Moreover, the Oklahoma Consumer Protection Act “is to be liberally construed

to effectuate its underlying purpose” 25 and to read the OCPA’s definition of “consumer”

so narrowly would effectively cut all businesses from its protection—despite a clear

statutory intent to do no such thing 26—as most (if not all) acquisitions of goods and services


22
   See 2011 OK 74, ¶ 21, 261 P.3d 1143, 1149 (“Our holding does not mean that Lumber
2, as a corporate entity, could never be a consumer under different facts. However, the
purchase would have to involve goods which Lumber 2 bought to use in its own business,
not to resell to its customers.”).
23
  See id. ¶¶ 15, 20–21, 261 P.3d at 1147, 1149 (“[U]nder the plain and ordinary meaning
of ‘consumer,’ i.e., one who consumes or uses economic goods . . . .”).
24
  See supra n.22; cf. Lumber 2, 2011 OK 74, 261 P.3d 1143 (holding that a retailer and
purchaser of merchandise intended for resale in its business is not a “consumer” for
purposes of the Oklahoma Consumer Protection Act).
25
     Patterson v. Beall, 2000 OK 92, ¶ 28, 19 P.3d 839, 846 (citation omitted).
26
   When the Oklahoma Consumer Protection Act was enacted in 1972, “consumer
transaction,” as used therein, was limited to “personal, household and family purposes.”
                                               9
by businesses are aimed, in some roundabout way, at sales to customers. For these reasons,

the Court finds that Continental was the end user of the hot oil services and was therefore

a “consumer” for purposes of the OCPA.

              c. The Court Will Certify the Question of the Extraterritorial Application of
                 the Oklahoma Consumer Protection Act to the Oklahoma Supreme Court.

       Wolla’s last argument—that the OCPA is inapplicable because the alleged

prohibited acts occurred outside of Oklahoma—presents a difficult question. Unlike many

other states, 27 Oklahoma did not expressly limit its consumer protection statute to acts

occurring within the state. And unlike other states with consumer protection statutes

lacking such limiting language, 28 the Oklahoma Supreme Court has not adopted a



See 15 O.S. Supp.1972 § 752(A). In 1980, “business oriented” purpose was added to the
definition of “consumer transaction” and “family” purpose was deleted. Compare 15 O.S.
Supp.1980 § 752(B) with 15 O.S. Supp.1972 § 752(A). The Oklahoma Supreme Court has
held that with this addition, “the Legislature intended to provide the same level of
protection to corporations and other legal entities purchasing goods for business use which
was already enjoyed by individuals purchasing goods for personal or household use.”
Lumber 2, Inc. v. Illinois Tool Works, Inc., 2011 OK 74, ¶ 12, 261 P.3d 1143, 1146.
27
   See, e.g., Ohio Rev. Code Ann. § 1345.04 (“The courts of common pleas, and municipal
or county courts within their respective monetary jurisdiction, have jurisdiction over any
supplier with respect to any act or practice in this state covered by sections 1345.01 to
1345.13 of the Revised Code, or with respect to any claim arising from a consumer
transaction subject to such sections.” (emphasis added)); S.C. Code Ann. § 56-15-45
(“Except as may be provided otherwise in subsections (A) and (B) of this section, a
manufacturer or franchisor may not sell, directly or indirectly, a motor vehicle to a
consumer in this State, except through a new motor vehicle dealer holding a franchise for
the line make that includes the motor vehicle.” (emphasis added)); N.Y. Gen. Bus. Law §
349 (“Deceptive acts or practices in the conduct of any business, trade or commerce or in
the furnishing of any service in this state are hereby declared unlawful.” (emphasis
added)).
28
  See, e.g., Carolina Trucks & Equip., Inc. v. Volvo Trucks of N. Am., Inc., 492 F.3d 484,
489 (4th Cir. 2007) (“South Carolina rules of construction provide that statutes must not
be read to operate outside the state’s borders.”); Cruz v. Lawson Software, Inc., 2009 WL
                                            10
presumption against extraterritorial application. The result, then, is a consumer protection

statute that is not limited to prohibited acts occurring within the state on its face and with

no applicable interpretative doctrine adopted by the highest court of the state with such an

effect. This, as Wolla points out, presents the potentially serious constitutional problem of

extraterritorial state legislation. As the Fourth Circuit explained the problem:

       The principle that state laws may not generally operate extraterritorially is
       one of constitutional magnitude. One state may not project its legislation into
       another, as the Commerce Clause precludes the application of a state statute
       to commerce that takes place wholly outside of the State’s borders, whether
       or not the commerce has effects within the State. 29

       But, Continental responds, that potential constitutional issue is of no concern

because, in its view, the alleged prohibited acts—the submissions of the fraudulent

invoices—occurred in Oklahoma, where it received the invoices. However, Wolla

ostensibly submitted its invoices to an online portal while in North Dakota. The fraudulent

representation, then, was made in North Dakota, not Oklahoma. And even if, as Continental

suggests, the mere act of accessing an online portal to view a fraudulent invoice submitted

elsewhere was sufficient to establish that the prohibited act occurred in Oklahoma for

purposes of the Oklahoma Consumer Protection Act, the reach of the statute would still

raise a serious constitutional question.




10711629, at *5 (D. Minn. May 21, 2009) (“There is a general presumption that Minnesota
statutes do not apply extraterritorially.” (citing In re Pratt, 18 N.W.2d 147, 153 (Minn.
1945)).
29
  Carolina Trucks & Equip., Inc. v. Volvo Trucks of N. Am., Inc., 492 F.3d 484, 489–90
(4th Cir. 2007) (cleaned up).

                                             11
         Before this Court passes on the constitutionality of the Oklahoma Consumer

Protection Act, however, a state court needs to define the scope of the statute. The Court

therefore sua sponte 30 certifies this question to the Oklahoma Supreme Court in accordance

with Okla. Stat. tit. 20, § 1602 so that it may answer this novel and dispositive question of

state law implicating the constitutionality of a state statute. 31

      3. The Claims for Actual and Constructive Fraud

                 a. Continental’s Fraud and Breach of Contract Claims are Distinct.

         Next, Wolla argues that Continental’s actual and constructive fraud claims fail as a

matter of law because these claims are indistinct from its breach of contract claim.

         It may be correct on the law: the consensus view among the federal district courts

is that under Oklahoma law, a plaintiff cannot simultaneously pursue fraud and breach of

contract claims when those claims are based on the same facts and seek the same

damages. 32

         But there is a slight-but-significant difference in the factual allegations supporting

the breach of contract and fraud claims in this case. The breach of contract claim turns, in



30
  Kansas Jud. Rev. v. Stout, 519 F.3d 1107, 1120 (10th Cir. 2008), certified question
answered, 287 Kan. 450, 196 P.3d 1162 (2008), opinion after certified question answered,
562 F.3d 1240 (10th Cir. 2009) (“[A] federal court may certify a state-law issue sua
sponte.” (citing Elkins v. Moreno, 435 U.S. 647, 662, 98 S.Ct. 1338, 55 L.Ed.2d 614
(1978))).
31
     See id. at 1119.
32
   See, e.g., Key v. Exxon Mobil Corp., 2020 WL 7344701, at *9 (E.D. Okla. Dec. 14,
2020); McKnight v. Marathon Oil Co., 2017 WL 1628981, at *2 (W.D. Okla. May 1, 2017);
Simonsen v. McClinton Energy Grp., LLC, 2014 WL 5795494, at *6–7 (N.D. Okla. Nov.
6, 2014).

                                               12
relevant part, on the allegation that Wolla inaccurately billed for the work it performed.

The fraud claims, in contrast, turn on the allegation that Wolla deliberately misrepresented

the extent and nature of the work it performed. The difference is germane because the latter

allegation, if proven, goes beyond a breach of contract into tort and, consequently, may

support the award of punitive damages sought. 33 The fraud and breach of contract claims

are therefore distinct and can proceed in tandem.

                 b. Continental’s Allegations of Actual Fraud Satisfy the Heightened
                    Pleading Standard Under Federal Rule of Civil Procedure 9(b).

         Wolla also argues that Continental’s allegations supporting its actual fraud claim do

not satisfy the heightened pleading standard of Federal Rule of Civil Procedure 9(b). It

argues, specifically, that to satisfy this heightened pleading standard, Continental must

identify fraudulent invoices for the entire three-year period of alleged fraudulent activity,

including who sent the fraudulent invoices, who received them, and when. The Court

disagrees.

         Federal Rule of Civil Procedure 9(b) requires plaintiffs “alleging fraud . . . [to] state

with particularity the circumstances constituting fraud . . . .” 34 At a minimum, this means

a plaintiff must set forth the “who, what, when, where, and how” of the alleged fraud.35

The principal aims of this particularity requirement are to protect defendants’ reputations



33
  Second Am. Compl. (Dkt. 25) ¶ 62(c) (asserting that Wolla is liable for punitive
damages).
34
     Fed. R. Civ. P. 9(b).
35
 See United States ex rel. Schwartz v. Coastal Healthcare Grp., Inc., 232 F.3d 902, 2000
WL 1595976, at *3 (10th Cir. 2000) (citations omitted) (unpublished table decision).

                                                13
from the harm attendant to general, unsubstantiated accusations of fraud or dishonest

conduct, 36 to put defendants on notice of the allegedly fraudulent conduct so that they can

formulate a defense, 37 and to prevent plaintiffs from tagging on specious fraud claims to

their pleadings in an attempt “to induce advantageous settlements or for other ulterior

purposes.” 38

         Continental alleges in great detail the “who, what, when, where, and how” of the

alleged fraud. It alleges that, in the course of a nearly three-year business relationship,

“Jason Wolla directed employees not to put contemporaneous time stamps on work tickets

or use GPS trackers so as not to draw attention to their business and billing practices” and

that he “also directed Wolla Oilfield’s accounting department to inflate the hours

accounting department employees assigned to certain employees.” 39 It cites a

whistleblower and bolsters its allegations with numerous examples drawn from a

corroborating audit and video surveillance. Moreover, the great detail of these allegations

is sufficient to assuage any concerns of unjust reputational harm and strategic disadvantage,

and to require anything more would be akin to requiring proof at pleading.




36
  See United States ex rel. Harrison v. Westinghouse Savannah River Co., 352 F.3d 908,
921 (4th Cir. 2003) (“Rule 9(b) protects defendants from harm to their goodwill and
reputation.” (internal quotation marks omitted)); Guidry v. Bank of LaPlace, 954 F.2d 278,
288 (5th Cir. 1992) (“[The particularity requirement] stems from the obvious concerns that
general, unsubstantiated charges of fraud can do damage to defendant’s reputation.”).
37
     See Westinghouse Savannah River Co., 352 F.3d at 921.
38
     Bankers Trust Co. v. Old Republic Ins. Co., 959 F.2d 677, 683 (7th Cir. 1992).
39
     Second Am. Compl. (Dkt. 25) ¶ 15.

                                              14
         The two cases cited by Wolla are distinguishable. Unlike U.S. ex rel. Dillahunty v.

Chromalloy Oklahoma, where the plaintiff failed to “even allege the submission of any

actual claims,” 40 Continental alleges biweekly submissions by Wolla over a nearly three-

year period, even going so far as to lay out the fraudulent aspects of some specific invoices.

And unlike U.S. ex rel. Lacy v. New Horizons, Inc., this case does not deal with a claim

brought under the False Claims Act, which, in Judge Heaton’s view, necessitates a unique

degree of specificity in pleading “because, among other things, [such specificity] is

necessary to the resolution of other issues which arise in [False Claims Act] cases . . . .” 41

         The Court is therefore satisfied that Continental has adequately pleaded its fraud

claims.

                c. Continental Adequately Alleges a Material Misrepresentation and
                   Detrimental Reliance.

         Wolla argues, further, that Continental fails to allege a material misrepresentation

and detrimental reliance, as is necessary to state claims for actual and constructive fraud.

These arguments, in all their asserted forms, are not persuasive.

         With respect to its actual fraud claim, Continental alleges in considerable detail that

Wolla represented that it did work that it did not, in fact, do. With respect to its constructive

fraud claim, Continental alleges that Wolla represented that it would bill on a per-hour

basis but frequently billed on a per-well basis instead. These are material




40
     2009 WL 3837294, at *4 (W.D. Okla. Nov. 16, 2009).
41
  2008 WL 4415648, at *3 n.5 (W.D. Okla. Sept. 25, 2008), aff’d, 348 F. App’x 421 (10th
Cir. 2009).

                                               15
misrepresentations for the obvious reason that people do not willfully pay for services not

performed or for services differing from those sought and agreed to.

         Continental also alleges that it paid Wolla based on these representations. 42 If that

is true, then Continental relied on these material misrepresentations to its detriment.

         The Court finds, additionally, that these allegations are sufficiently particular for

purposes of Federal Rules of Civil Procedure 8 and 9(b) for reasons analogous to those

discussed above. 43

                d. Continental Adequately Alleges that Wolla Owed it a Duty of Full
                   Disclosure.

         Finally, Wolla asserts that Continental fails to allege that Wolla owed it a duty of

full disclosure, as is required to state a claim for constructive fraud. In its view, to

adequately allege such a duty, Continental must allege “what the partial disclosure was,

what invoices contain such partial disclosure, [and] how such partial disclosure was

misleading.” 44 The Court agrees that Continental must allege these things to state a claim

for constructive fraud in this case but disagrees as to the level of granularity required.

         To state a claim for constructive fraud, a plaintiff must, indeed, allege that the

defendant owed it a duty of full disclosure. 45 Such a duty may arise “once a defendant



42
  See Second Am. Compl. (Dkt. 25) ¶ 48 (“Continental relied on these false material
misrepresentations and paid Wolla Oilfield’s invoices to Continental’s detriment.”).
43
     See supra Section 3(b).
44
     Def.’s Mot. to Dismiss (Dkt. 28) at 29.
45
  See Specialty Beverages, L.L.C. v. Pabst Brewing Co., 537 F.3d 1165, 1180 (10th Cir.
2008) (quoting Lillard v. Stockton, 267 F.Supp.2d 1081, 1113 (N.D. Okla. 2003)) (applying
Oklahoma law).

                                               16
voluntarily chooses to speak to plaintiff about a particular subject matter” 46 and doing so

amounts to a selective disclosure of facts creating a false impression. 47

       The Court finds that Continental has alleged that Wolla owed it a duty of full

disclosure. Continental alleges that Wolla represented that it would bill by the hour and

then sent it invoices for work performed. But, Continental continues, some of these

invoices reflected, unbeknownst to it, per-well billing instead of per-hour billing. In light

of Wolla’s earlier representation that it would bill by the hour, the selective disclosure of

work “performed” without the qualification that it was billed on a per-well basis would

predictably create the false impression that the invoices reflected per-hour billing. As such,

Continental has, at a minimum, the rudiments of an allegation that Wolla owed it a duty of

full disclosure.

       The question that remains, then, is whether Continental has pleaded enough factual

content to that end. It has. Continental provides detailed allegations of the “who, what,

when, where, and how” of the constructive fraud: it points to Wolla and Jason Wolla (i.e.,

who) billing for hot oil services for Continental’s North Dakota wells (i.e., where) when

no Wolla worker was present at any point in the day (i.e., what) over the three-year period

in which Wolla billed Continental for hot oil services (i.e., when) despite representing that


46
 Id. (quoting Lillard v. Stockton, 267 F.Supp.2d 1081, 1113 (N.D. Okla. 2003)) (applying
Oklahoma law).
47
  See id. at 1181 (citing Uptegraft v. Dome Petroleum Corp., 764 P.2d 1350, 1353 (Okla.
1988) (“The duty to speak arose when the defendant began negotiations; on disclosing in
part the pertinent facts, such duty would be breached by withholding other pertinent facts.
A duty to speak may arise from partial disclosure, the speaker being under a duty to say
nothing or to tell the whole truth.”)).

                                             17
it would bill by the hour (i.e., how). This is enough to satisfy the heightened pleading

standard of Federal Rule of Civil Procedure 9(b). As before, to require more would be

tantamount to requiring proof at pleading.

      4. The Claim for Unjust Enrichment

           A claim for unjust enrichment requires an enrichment of another and a resulting

injustice. 48 Wolla argues that Continental fails to state a claim for unjust enrichment

because “Continental has not set forth facts alleging a resulting injustice—i.e., that Wolla

received payments from Continental in excess of the reasonable value of the work Wolla

performed for Continental.” 49 It props up this headline assertion with a number of ancillary

arguments: Continental’s assertion that “Wolla Oilfield did not perform the hot oil services

that it claimed to perform” is “conclusory,” as it fails to identify “what those services were,

when they were billed, when they were paid . . ., or how much Continental paid,” and

Continental never alleges that it paid the recent invoices for which it has proffered specific

evidence of fraud. 50

           Continental alleges that from January 2017 to the beginning of December 2019,

Wolla billed Continental on a biweekly basis for hot oil services it allegedly performed,




48
   See Showler v. Harper’s Magazine Found., 222 F. App’x 755, 766 (10th Cir. 2007) (A
claim for unjust enrichment requires “‘enrichment to another coupled with a resulting
injustice.’” (quoting N.C. Corff P’ship, Ltd. v. OXY USA, Inc., 929 P.2d 288, 295 (Okla.
Civ. App. 1996))).
49
     Def.’s Mot. to Dismiss (Dkt. 28) at 31 (emphasis omitted).
50
     Id.

                                              18
for a total of approximately $7,700,000.00. 51 Continental alleges that a whistleblower

revealed a concerted scheme to overcharge customers, like Continental, occurring during

that time period. Continental alleges that it subsequently conducted audits and surveillance

that corroborated the whistleblower’s account. This is more than enough to plausibly allege

that Continental paid Wolla for services that were never rendered, which is all that is

required at this juncture.

                                         Conclusion

         For the foregoing reasons, the Court DENIES Defendant’s Motion to Dismiss (Dkt.

25) and will CERTIFY a question to the Oklahoma Supreme Court in an order to follow.

         IT IS SO ORDERED this 9th day of July 2021.




51
     Second Am. Compl. (Dkt. 25) at 3.

                                            19
